Clifford, J.: This is a case where the law is all one way and 1 am compelled to enter a decree for the complainant, NOTE. In Illinois the age of legal consent to marriage is seventeen-years in males and fourteen years in females. 2 Starr & Curtis Rev. Stat., p. 2687, title “Marriage.” Where the plaintiff is under the-age of legal consent at the time of marriage, such marriage may he-annulled upon the petition of the person under the age of consent. Canale v. People, 177 Ill. 219, 224; McDeed v. McDeed, 67 Ill. 545; Shafher v. State, 20 Ohio, 1, 3; People v. Slack, 15 Mich. 192, 198; People v. Bennet, 39 Mich. 208; Eliot v. Eliot, 77 Wis. 634, 640, 641; Holtz v. Dick, 42 Ohio St. 23, 29; McDowell v. Sapp, 39 Ohio St. 558; Fitzpatrick v. Fitzpatrick, 6 Nev. 63, 67; Koonce v. Wallace, 7 Jones (N. C.) 194; Smith v. Smith, 11 S. E. 496, 498; Stivers v. Wise, 46 N. Y. S. 9; Reeves, Domestic Relations, p. 200; Coke, Littleton, p. 79; Swinebourne, Spousals, pp. 34, 36; Tyler, Infancy and Coverture, p. 126. An infant incapable for want of age to enter into a valid contract of marriage is incapable also to estop himself by a fraudulent declaration of his age. Eliot v. Eliot, 81 Wis. 295. Alimony and solicitor’s fees pendente lite will not be allowed in an action to annul a marriage. Meo v. Meo, 2 N. Y. S. 569; Stivers v. Wise, 46 N. Y. S. 9. Separate maintenance cannot be had where there is not a valid marriage. Crymble v. Crymble, 50 Ill. App. 544. Evidence as to Age op Minos. The testimony of the mother is the best evidence on the question of age. Herman v. State, 73 Wis. 248. But an infant may testify as to his own age. Comm. v. Phillips, 162 Mass. 504; Hill v. Eldridge, 126 Mass. 234; Commonwealth v. Stevenson, 142 Mass. 468; Reed v. State, 29 S. W. 1074; Watson v. Brewster, 1 Pa. St. 383; State v. McClain, 31 Pac. 790; Stevenson v. Kaiser, 29 N. Y. S. 1122; Hogan v. Aid Ass’n, 26 N. Y. S. 1081; Cheeves v. Corngdon, 34 Mich. 296; Morrison v. Emsley, 53 Mich. 564.—Ed.